Case 1:19-cv-22060-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:19-cv-22060

  ARKEYVEYIA BENT,

         Plaintiff,

  v.

  FT. LAUDERDALE HOSPITALITY,
  INC. d/b/a RED CARPET INN,

        Defendant.
  _____________________________________/

                            DEFENDANT’S NOTICE OF REMOVAL

         Defendant, FT. LAUDERDALE HOSPITALITY, INC. d/b/a RED CARPET INN, by and

  through undersigned counsel, hereby gives this notice of removal of this action from the Circuit

  Court for the Eleventh Judicial Circuit in and for Miami-Dade County, Florida to the United States

  District Court for the Southern District of Florida, by filing this, its Notice of Removal pursuant

  to 28 U.S.C. §§ 1441 and 1446, and states as follows:

  I.     STATEMENT OF THE CASE

         1.      On February 28, 2019, Plaintiff, Arkeyveyia Bent filed a Complaint against

  Defendant in the Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade County,

  Florida. The action is styled Arkeyveyia Bent v. Ft. Lauderdale Hospitality, Inc. d/b/a Red Carpet

  Inn, and is designated Case No.: 2019-006550-CA-01 (02) (the “State Action”). This Complaint

  alleges Plaintiff was entitled to relief under “Title VII, of the Civil Rights Act of 1964, 42 U.S.C.

  §§ 2000e, et seq. and amendments thereto (which includes the Pregnancy Discrimination Act of

  1978).” The Complaint also alleges that Plaintiff is entitled to relief under “Chapter 760, Florida

  Civil Rights Act.” The one count Complaint is attached hereto as Exhibit “A.”
Case 1:19-cv-22060-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 2 of 4



  II.     GROUNDS FOR REMOVAL

          2.      This Court has original jurisdiction over this matter by virtue of 28 U.S.C. § 1331

  because the Complaint asserts claims arising under federal law.

          3.      The Complaint on its face raises claims expressly under Title VII of the Civil Rights

  Act, and the Pregnancy Discrimination Act, which are federal law. Therefore, the Complaint

  asserts claims arising under federal law and it is removable on that basis. 28. U.S.C. §§ 1331

  1441(a).

          4.      This Court has supplemental jurisdiction over the non-federal claims in Plaintiff’s

  Complaint pursuant to 28 U.S.C. § 1367(a) because those claims are based on the same factual

  allegations against the same Defendant and are so related to the claims arising under federal law

  that they form part of the same case or controversy under Article II of the United States

  Constitution.

          5.      Venue is proper in the United States District Court for the Southern District of

  Florida because the case is being removed from the Circuit Court for the Eleventh Judicial Circuit

  in and for Miami-Dade County, Florida. See 28 U.S.C. § 1446(a).

  III.    CONSENT OF OTHER DEFENDANTS

          6.      There are no other defendants who would need to join in or consent to this Notice

  of Removal

  IV.     TIMELINESS OF REMOVAL

          7.      Defendant was not served with a copy of the Complaint, however, on May 17, 2019,

  Plaintiff requested Defendant waive service of process pursuant to Rule 1.070, Fla. R. Civ. P.

          8.      A copy of the waiver of service, is attached hereto as Exhibit “B.”

          9.      Therefore, this Notice of Removal is timely filed pursuant to 28. U.S.C. § 1446(b).



                                                    2
  0333-160031/1726685
Case 1:19-cv-22060-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 3 of 4



  V.      ATTACHMENT OF STATE COURT DOCUMENTS

          10.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders filed

  in the State Action are attached hereto as Exhibit “C,” notwithstanding that prior to May 17, 2019,

  Defendant was never served with the State Action’s Civil Cover and the Complaint and was never

  provided a copy of same by Plaintiff’s counsel.

  VI.     NOTICE OF REMOVAL GIVEN TO STATE COURT

          11.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed

  with the Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade County, Florida.



                                    *               *               *



          WHEREFORE, Defendant FT. LAUDERDALE HOSPITALITY, INC. d/b/a RED

  CARPET INN, respectfully requests this Honorable Court to: (1) remove this action from the

  Circuit Court; (2) exercise jurisdiction over this matter as provided by law; and (3) place the action

  on the docket of this Court for further proceedings, the same as if this action had originally been

  filed with this Court.



                                                        Respectfully submitted,

                                                        By: /s/ Daniel E. Davis
                                                             Evelyn M. Greenstone, Esq.
                                                             Florida Bar No. 0044060
                                                             Daniel E. Davis, Esq.
                                                             Florida Bar No. 0104970




                                                    3
  0333-160031/1726685
Case 1:19-cv-22060-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 4 of 4



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 21, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the attached Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                        Vernis & Bowling of Miami, P.A.
                                                        1680 N.E. 135th Street
                                                        Miami, FL 33181
                                                        Tel: 305-895-3035
                                                        Fax: 305-892-1260

                                                        By: /s/ Daniel E. Davis
                                                             Evelyn Greenstone Kammet, Esq.
                                                             Florida Bar No. 0083370
                                                             egreenstone@florida-law.com
                                                             egkfiling@florida-law.com
                                                             Daniel E. Davis, Esq.
                                                             Florida Bar No. 0104970
                                                             ddavis@florida-law.com


                                           SERVICE LIST
  Anthony M. Georges-Pierre, Esq.
  Remer & Georges-Pierre, PLLC
  44 West Flagler Street, Suite 2200
  Miami, Florida 33130
  agp@rgpattorneys.com
  pn@rgpattorneys.com
  agpassistant@rgpattorneys.com
  Via electronic mail




                                                   4
  0333-160031/1726685
